Citation Nr: 1206917	
Decision Date: 02/27/12    Archive Date: 03/09/12

DOCKET NO.  07-34 669	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Baltimore, Maryland


THE ISSUE

Entitlement to service connection for migraine headaches, claimed as secondary to service-connected upper back strain.


ATTORNEY FOR THE BOARD

T. Adams, Counsel



INTRODUCTION

The Veteran served on active duty from September 2000 to November 2004, including service from April 2003 to July 2004 in support of Operation Iraqi Freedom.

This appeal to the Board of Veterans' Appeals (Board) arose from an April 2006 rating decision in which the RO in St. Louis, Missouri, inter alia, denied service connection for headaches on a direct basis.  In July 2006, the Veteran filed a notice of disagreement (NOD).  A statement of the case (SOC) was issued in September 2007, and the Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) in October 2007.  In a June 2009 rating decision, the RO denied service connection for migraine headaches on a secondary basis.

In her October 2007 substantive appeal, the Veteran requested a Board hearing in Washington, DC.  A July 2011 letter informed her that her hearing was scheduled for August 3, 2011.  However, in correspondence received in July 2011, the Veteran requested that the August 2011 be rescheduled for a date in November 2011 due to health reasons.  The hearing was rescheduled for November 8, 2011, but the Veteran failed to report for the hearing.  Under these circumstances, the request for Board hearing is deemed withdrawn.  See 38 C.F.R. § 20.702(d) (2011).

During the pendency of the appeal, the Veteran's case was transferred to the jurisdiction of the RO in Baltimore, Maryland, which has certified the appeal to the Board.

For the reasons expressed below, the matter on appeal is being remanded to the RO, via the Appeals Management Center (AMC) in Washington, DC.  VA will notify the Veteran when further action, on her part, is required.

The Board notes that, in December 2008, the Veteran raised the issue of service connection for a low back disability.  However, since a review of the claims file shows that this claim has not been addressed by the RO, it is not properly before the Board, and is referred to the RO for appropriate action.


REMAND

The Board's review of the claims file reveals that further RO action in this appeal is warranted.

The Veteran previously asserted that she had migraine headaches related to teeth and jaw pain.  However, she now asserts that she has migraine headaches secondary to service-connected upper back strain.

On VA nose, sinus, larynx, and pharynx examination in July 2005, the Veteran was diagnosed with probable muscle tension headaches.  On VA neurological disorders examination in August 2005 she denied having a head injury prior to her two and one-half year history of headaches.  She described headaches in the bifrontal area or in the back of the head and neck associated with burning in both eyes with nausea and photophobia.  The examiner diagnosed likely migraine headaches.  In a December 2005 addendum, the August 2005 VA examiner diagnosed the Veteran with mixed headaches.  However, neither examiner provided an opinion as to whether the Veteran's migraine headaches were caused or aggravated by her service-connected upper back strain.


As the Board finds that the July 2005 and August 2005 VA examinations and December 2005 addendum are inadequate because no medical opinion was provided as to whether the Veteran's migraine headaches were caused or aggravated by her service-connected upper back strain, a new examination and medical opinion-based on full review of the record and supported by stated rationale-is needed to fairly resolve this claim.  See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2011); McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Accordingly, the RO should arrange for the Veteran to undergo VA neurological examination, by an appropriate physician, at a VA medical facility.  The Veteran is hereby advised that failure to report to the scheduled examination, without good cause, may result in denial of the claim for service connection for migraine headaches, claimed as secondary to service-connected upper back strain (as the original claims will be considered on the basis of the evidence of record).  See 38 C.F.R. § 3.655 (b) (2011).  Examples of good cause include, but are not limited to, the illness or hospitalization of the claimant and death of an immediate family member.  If the Veteran fails to report to the scheduled examination, the RO should obtain and associate with the claims file (a) copy(ies) of the notice(s) of the date and time of the examination sent to him by the pertinent VA medical facility.

Prior to arranging for the Veteran to undergo examination, to ensure that all due process requirements are met, and that the record before the examiner is complete, the RO should obtain and associate with the claims file all outstanding, pertinent records.

The claims file includes VA outpatient treatment records from the VA Medical Center (VAMC) in Alexandria, Virginia, dated through November 22, 2005; however, there exists the possibility that more recent records from this facility may exist.  The Board emphasizes that records generated by VA facilities that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  Hence, the RO should obtain from the above-noted facility all outstanding, pertinent records of evaluation and/or treatment of the Veteran, dated since November 22, 2005.  The RO should follow the current procedures prescribed in 38 C.F.R. § 3.159(c) as regards requests for records from Federal facilities.
In addition, documents of record indicate that the Veteran received relevant treatment from Daniel Howell, MD, from February 1997 to February 1999.  Because these records could bear on the outcome of the Veteran's service connection claim, efforts should be made to procure them.  See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) (2011).

Therefore, the  RO should give the Veteran another opportunity to provide information and/or evidence pertinent to the claim on appeal.  The RO's letter to the Veteran should explain that he has a full one-year period for response.  See 38 U.S.C.A. § 5103(b)(1) (West 2002); but see also 38 U.S.C.A. § 5103(b)(3) (West Supp. 2011) (amending the relevant statute to clarify that VA may make a decision on a claim before the expiration of the one-year notice period).  In its letter, the RO should specifically request that the Veteran furnish appropriate authorization to enable it to obtain the outstanding treatment records from Dr. Howell, referenced above. 

Thereafter, the RO should attempt to obtain any additional evidence for which the Veteran provides sufficient information and, if needed, authorization, following the current procedures prescribed in 38 C.F.R. § 3.159 (2011).

The actions identified herein are consistent with the duties imposed by the Veterans Claim Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2011); 38 C.F.R. § 3.159 (2011).  However, identification of specific actions requested on remand does not relieve the RO of the responsibility to ensure full compliance with the VCAA and its implementing regulations.  Hence, in addition to the actions requested above, the RO should also undertake any other development and/or notification action deemed warranted by the VCAA prior to adjudicating the claim on appeal.  The RO's readjudication of the claim should also include consideration of all evidence added to the record since the RO's last adjudication of the claim.

Accordingly, this matter is hereby REMANDED to the RO, via the AMC, for the following action:

1.  The RO should obtain from the Alexandria VAMC all outstanding, pertinent records of evaluation and/or treatment of the Veteran, dated since November 22, 2005.  The RO must follow the procedures set forth in 38 C.F.R. § 3.159(c) as regards requesting records from Federal facilities.  All records and/or responses received should be associated with the claims file.

2.  The RO should furnish to the Veteran a letter requesting that the Veteran provide information and, if necessary, authorization, to enable it to obtain any additional evidence pertinent to the claims on appeal that is not currently of record.  The RO should specifically request that the Veteran provide authorization for it to obtain any outstanding private medical records, including those from Daniel Howell, M.D. (from February 1997 to February 1999).

The RO should also clearly explain to the Veteran that she has a full one-year period to respond (although VA may decide the claims within the one-year period).

3.  If the Veteran responds, the RO should obtain all identified outstanding pertinent records of evaluation and/or treatment not currently of record, following the procedures set forth in 38 C.F.R. § 3.159 (2011).  All records and responses received should be associated with the claims file.  If any records sought are not obtained, the RO should notify the Veteran of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken.

4.  After all records and/or responses received from each contacted entity have been associated with the claims file, the RO should arrange for the Veteran to undergo neurological examination, by an appropriate physician, at a VA medical facility.  The entire claims file, to include a complete copy of the REMAND, must be made available to the physician designated to examine the Veteran, and the report of examination should include discussion of the Veteran's documented history and assertions.  All indicated tests and studies should be accomplished (with all results made available to the requesting physician prior to the completion of his or her report), and all clinical findings should be reported in detail.

The physician should clearly indicate whether the Veteran has a current headache disability, and, if so, the appropriate characterization of such disability (.e.g,  migraine headaches).  If so, the physician should render an opinion, consistent with sound medical judgment, as to whether it is at least as likely as not (i.e., there is a 50 percent or greater probability) that the disability was caused or is aggravated (worsened beyond the natural progression) by the Veteran's service-connected upper back strain.  If aggravation is found, the examiner should attempt to quantify the degree of additional disability resulting from the aggravation.

The examiner should set forth all examination findings, along with a complete rationale for the conclusions reached, in a printed (typewritten) report.

5.  If the Veteran fails to report to the scheduled examination, the RO must obtain and associate with the claims file (a) copy(ies) of any notice(s) of the date and time of the examination sent to her by the pertinent VA medical facility.

6.  To help avoid future remand, the RO must ensure that all requested actions have been accomplished (to the extent possible) in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  See Stegall v. West, 11 Vet. App. 268 (1998).

7.  After completing the requested action, and any additional notification and/or development deemed warranted, the RO should adjudicate the claim on appeal in light of all pertinent evidence (to include all that added to the claims file since the RO's last adjudication of the claim) and legal authority.

8.  If the benefit sought on appeal remains denied, the RO must furnish to the Veteran an appropriate supplemental SOC that includes clear reasons and bases for all determinations, and afford her the appropriate time period for response before the claims file is returned to the Board for further appellate consideration.

The purpose of this REMAND is to afford due process and to accomplish additional development and adjudication, and it is not the Board's intent to imply whether the benefit requested should be granted or denied.  The appellant need take no action until otherwise notified, but she may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992).

This REMAND must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2011).

